Citation Nr: 1548310	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-03 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to a rating in excess of 50 percent for service connected bilateral hearing loss, to include on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Veteran, J.L.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2015, the Veteran and J.L. presented sworn testimony during a videoconference hearing chaired by the undersigned.  A transcript of that proceeding is associated with the claims file.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a back disability, and ear aches have been raised by the record in a March 18, 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2014 rating decision, the RO denied entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss.  In a July 2014 statement, the Veteran indicated that his hearing was worse and that he disagreed with the assigned 50 percent rating.  He clearly marked the box indicating that he disagreed with the evaluation of his disability and argued that an extraschedular rating was warranted.  The Court has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case (SOC), the issue should be remanded to the RO for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, the Veteran has not been sent a SOC with respect to the increased rating issue.  The claim will be remanded so that a SOC that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.

The outcome of the remanded claim for an increased rating for bilateral hearing loss may affect the resolution of the Veteran's claim for TDIU, as he does not currently meet the schedular requirements under 38 C.F.R. § 4.16(a).  Accordingly, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first issue a rating decision for the increased rating issue and allow the Veteran the opportunity to appeal before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a statement of the case regarding his appeal of the April 2014 denial of an increased rating for service-connected bilateral hearing loss, to include on an extraschedular basis.  He should be advised of the time period in which to perfect an appeal.  

2. After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU should be readjudicated.  

3. If the decision as to any claim on appeal remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





